Citation Nr: 1719700	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease from January 22, 2009.

2.  Entitlement to an initial compensable evaluation for bilateral vitreous floaters.

3.  Entitlement to a total disability rating for individual unemployability based upon service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, attorney



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from May 1956 to March 1958. He died in November 2014.  The appellant is his surviving spouse.

The Veteran's surviving spouse has been substituted in this appeal by the Regional Office (RO) by way of an August 2016 decision. See 38 C.F.R. § 3.1010 (2016). In an October 2015 Order, the U.S. Court of Appeals for Veterans Claims (Court) likewise substituted her in the appeal then pending before it regarding the claim of entitlement to an evaluation in excess of 40 percent for lumbar spine degenerative disc disease from January 22, 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to a higher rating for lumbar spine degenerative disc disease has come back before the Board on Remand from the Court regarding a Board decision rendered in August 2014. The issues of entitlement to an initial compensable evaluation for vitreous floaters and entitlement to a TDIU were before the Board and were remanded in August 2014.


This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 


FINDINGS OF FACT

1.  The Veteran's lumber spine degenerative disc disease was not manifested by unfavorable ankylosis or incapacitating episodes having a duration of at least six weeks during the prior 12 months.

2.  The Veteran does not have visual impairment or incapacitating episodes due to his vitreous floaters.

3.  It is as likely as not that the Veteran was unemployable due to his service-connected disabilities prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for lumbar degenerative disc disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  The criteria for an initial compensable evaluation for vitreous floaters have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Code 6008 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein. There is no issue as to providing an appropriate application form or completeness of the application. The Veteran has been provided notice of information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate the claims decided herein. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs) and VA treatment records. The Veteran was afforded current examinations of the severity of his disorders. The appellant has not identified any other clinical or nonclinical records relevant to the claim. 

The issues discussed herein were the subject of remands by both the Board and the Court.  The Board finds that the AOJ has complied with all remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim may be considered on the merits.

Increased ratings claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder. 38 U.S.C.A. § 1155. 

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007). Such separate disability ratings are known as staged ratings.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar spine disorder

The appellant contends that the Veteran was entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned staged ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237. Diagnostic Code 5237 is based on lumbosacral or cervical strain.  In August 2014, the Board denied a claim for entitlement to an evaluation in excess 40 percent for lumbar spine degenerative disc disease from January 22, 2009. The Veteran died in November 2014; in his place, the appellant appealed the decision; and in October 2015, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand. The parties to the Joint Motion noted that the April 2012 VA examination was inadequate for rating purposes insofar as the examiner failed to express any additional functional loss in terms of additional degrees of limited motion, did not attempt to discern the relationship between the Veteran's pain and resulting functional loss, if any, or explain why he could not do so.

Schedular ratings for disabilities of the spine are provided by application of the general rating formula for diseases or injuries of the spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease. Id. 

Under the general formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension. Id. at Note (5). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use. DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. Id.; 38 C.F.R. § 4.40. Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243 Note (1).

The Veteran underwent a VA examination in January 2009.  The Veteran reported symptoms of decreased motion, stiffness, spasms, and pain.  He also reported flare-ups caused by lifting or walking more than three minutes.  He stated that he had limited extension and flexion during a flare-up.  A physical examination showed normal posture and head position with an antalgic gait. He had no abnormal spinal curvatures or ankylosis.   Range of motion testing showed flexion to 15 degrees, extension to 5 degrees, left lateral flexion to 5 degrees, right lateral flexion to 10 degrees, and bilateral rotation to 15 degrees with objective evidence of pain on active range of motion.  The Veteran was able to perform repetitive use testing with pain but not additional limitations.  Motor and reflex examinations were normal.  The examiner noted no incapacitating episodes due to IVDS.

A February 2011 treatment record showed the Veteran was exercising two to three days a week at the gym.  The record also noted that the Veteran used a cane for external support.  

At the August 2011 VA examination, the examiner noted a diagnosis of degenerative joint disease of the lumbar spine.  The Veteran denied flare-ups that impact the function of the spine. On physical examination, flexion was to 15 degrees, extension was to 5 degrees, right lateral flexion was to 5 degrees, left lateral flexion was to 15 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 10 degrees. The Veteran had objective evidence of pain at the end of all ranges. The examiner noted that the Veteran was able to perform repetitive-use testing with no additional limitation in range of motion, but he had additional functional impairment due to pain on movement.  No ankylosis was noted.

The Veteran denied localized pain or tenderness to palpation, guarding, or muscle spasm.  Muscle strength testing was normal with no muscle atrophy.  Reflex and sensory examinations were normal and straight leg raising test results were negative.  The examiner noted that the Veteran did not have intervertebral disc syndrome or incapacitating episodes.  

Finally, the examiner noted that the functional impact of the Veteran's degenerative disc disease is that he has no difficulty grooming or showering but his wife will help he put on a shirt as he has difficulty twisting his back.  The Veteran stated that he stopped working as a security guard in 1999 due to chronic low back pain and that he is able to walk two to three minutes or one-fifth of a mile and is unable to do other exercises.  

At the April 2012 VA examination, the Veteran reported flare ups after walking and standing for prolonged periods but denied radicular pain. On physical examination, flexion was to 20 degrees with pain at 5 degrees. After three repetitions, flexion was to 20 degrees. The examiner noted that the Veteran did not have additional limitation of range of motion following repetitive use testing and did not have any functional loss and or functional impairment in the thoracolumbar spine. The examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

Treatment records from July 2013 and April 2014 show that the Veteran complained of low back pain, aggravated by standing, walking, carrying, twisting, bending, squatting, pushing, pulling, weight-bearing, going from sitting to standing, and cold or damp weather.  The Veteran reported limited motion.  Lumbar spine examinations showed normal flexion and extension.  

In an October 2015 JMR, the parties agreed that the April 2012 VA examination report did not sufficiently address the Veteran's functional loss that resulted from his lumbar spine disorder.  In an August 2016 Remand, the Board instructed the AOJ to obtain a retrospective opinion on the functional effects of the Veteran's lumbar spine disorder. 

In September 2016, a VA examiner reviewed the Veteran's claims file and stated as follows: 

"1. ROM is documented as maximum ROM and ROM when pain is starting, anything additional to this would be speculative. Those measurements will be documented here as following: Flexion: 20 degrees, pain started at 5 degree of flexion. Extension: 10 degrees, pain started at 5 degrees of extension. Right lateral flexion: 10 degrees, pain started at 10 degrees of lateral flexion. Left lateral flexion: 10 degrees, pain started at 10 degrees of lateral flexion. Right rotation: 10 degrees, pain started at 10 degrees of rotation. Left rotation: 10 degrees, pain started at 10 degrees of rotation. Those values are as documented in examination.

2. Opinion as to whether there is available evidence of pain at the time of the examination significantly limited functional ability during flare-ups or when the spine was used repeatedly over a period of time. This determination should be portrayed in terms of the degree of additional range of motion loss or ankylosis. This opinion is impossible to give, because veteran was not evaluated during a flare up, or after use over a period of time. Degree of additional range of motion loss is impossible to determine when it is not witnessed. 

3. It should be indicated, to the extent possible, what any additional restriction might be expected given the amount of impairment documented by the objective findings on file. It would be speculative to try to determine any additional restriction expected, when is not witnessed. No documentation is done in order to determine this."

Based on the schedular criteria, an evaluation higher than 40 percent from January 22, 2009, is not warranted.  The Board has considered all available evidence of record in reaching a decision.  To warrant a rating in excess of 40 percent for a lumbar spine disorder, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the prior 12 months.  Neither of these standards has been shown by way of medical or lay evidence.  All three VA examiners specifically found no ankylosis and no incapacitating episodes and neither the Veteran nor the appellant contended that he had unfavorable ankylosis or incapacitating episodes.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995). After considering the record, the Board finds that the evidence does not support the assignment of an evaluation in excess of 40 percent from January 22, 2009 under these provisions.

The Veteran has repeatedly reported that his lumbar spine disability is manifested by significant pain and that he takes medication. The Court, however, has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss"). Rather, in order to warrant a higher rating, the Veteran's must be productive of functional loss, i.e. have some effect on the normal working movements of the body such as excursion, strength, speed, coordination, or endurance. Moreover, this must be objectively verified.

In this case, the Board finds that the most probative evidence establishes that the Veteran's lumbar spine disability is not objectively productive of additional range of motion loss due to pain or functional loss necessary to meet the criteria for an evaluation in excess of 40 percent from January 22, 2009.  For example, at each of the VA examinations above, the Veteran reported pain on motion but, as described above, the January 2009, August 2011, and April 2012 examiners identified the point at which pain began and those values have been considered in assigning the current rating. The examiners further concluded that the appellant exhibited no additional loss of motion on repetitive use. Although the Veteran claims that his pain and functional loss increases with activities such as prolonged walking and standing, the Board finds that such functional loss is contemplated in the current evaluations. The Board has reviewed the remaining evidence of record but finds no basis upon which to conclude that additional functional loss factors restrict motion to such an extent that the criteria for an evaluation in excess of 40 percent from January 22, 2009, would be justified. DeLuca, 8 Vet. App. at 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Board is cognizant that the Court found the January 2009 and April 2012 VA examinations to be inadequate.  Specifically, with regard to the January 2009 VA examination, the Court noted that the examiner did not address whether pain resulted in additional limitation of range of motion.  Similarly, with regard to the April 2012 VA examination, the VA examiner "did not express any additional functional loss in terms of additional degrees of limited motion and did not attempt to discern the relationship between the Veteran's pain and resulting functional loss, if any, or to explain why he could not do so."  In the August 2016 Board remand, the Board attempted to obtain a retrospective opinion to consider these issues.  However, as detailed above, due to the Veteran's death, the examiner was unable to provide findings outside those specified in the examination report without resorting to speculation.  

Therefore, the preponderance of the available evidence is against the Veteran's claim for an increased rating and his claim is denied.  

Vitreous floaters

Service connection has been established for vitreous floaters pursuant to Diagnostic Code 6099-6009 for unhealed eye injury. 

The Veteran underwent a VA examination in June 2012 at which time he was diagnosed as having moderate nonproliferative diabetic retinopathy, vitreous floaters, and chorioretinal scar secondary to panretinal photocoagulation. An internal eye examination described hemorrhages, floaters, and scars.  The examiner opined that the Veteran's right eye condition was less likely than not responsible for his decreased vision because his decreased vision is bilateral, there were no signs of significant ocular changes secondary to the trauma to his right eye, and the Veteran had diabetic retinopathy with a prior history of macular edema, which was the most likely cause of his decreased vision.  

Pursuant to the August 2014 Board remand, a VA opinion was provided in September 2016 regarding whether the Veteran's vitreous floaters were the cause of any visual impairment or whether they had any relationship to the hemorrhages.  The examiner opined as follows:

"I have reviewed the conflicting medical evidence and am providing the following opinion: The Veteran's vitreous floaters are at least as likely as not associated with the hemorrhages noted on examinations of 08/06/2002, 09/30/1998, 03/31/2003, 10/08/2007, 07/17/2002, and 06/21/2012. Vitreous floaters are a common residual of hemorrhaging in the eye and this Veteran had multiple episodes of same. The Veteran's vitreous floaters were less likely than not the cause of any visual impairment. Floaters are usually not visually impairing, but do cause discomfort. His severe diabetic retinopathy is at least as likely as not the cause of visual impairment."

The Board finds that a compensable evaluation for the Veteran's vitreous floaters is not warranted.  Although the Board acknowledges that the Veteran has visual impairment, the probative medical evidence indicated that it is attributable to his diabetic retinopathy, a non-service connected disorder.  Pursuant to the Schedule, the Veteran's eye disorder may be rated based upon incapacitating episodes or visual impairment and the Veteran does not have those symptoms attributable to his service-connected vitreous floaters.  

The Board acknowledges the Veteran's lay statements regarding his symptoms and finds him competent and credible to describe his symptoms, but the Board finds that the expert opinion of the VA examiner is more probative as to the disorder that causes those symptoms.  Therefore, the Veteran's claim for an increased rating is denied.  

TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected. See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. Id. 

The Veteran was in receipt of service connection for degenerative disease of the lumbosacral spine at 40 percent disabling, severe venostatis disease of the right lower extremity at 20 percent disabling, severe venostatis disease of the left lower extremity at 20 percent disabling,  hypoactive deep tendon reflexes of the right lower extremity at 10 percent disabling, radiculopathy of the left lower extremity at 10 percent disabling, tinea unguium at 0 percent disabling, a right eyebrow scar at 0 percent disabling, and bilateral vitreous floaters at 0 percent disabling.  The Veteran's combined rating was 70 percent.  The Veteran met the schedular criteria for a TDIU. Therefore, the Board must determine whether he was unemployable during the pertinent period due to his service-connected disorders.

A June 2007 VA examination of the spine showed the Veteran was not employed due to physical problems of the knees, back, and feet.  His back disorder also prevented chores, shopping, sports, and recreation, and has a serious effect on exercise, traveling, bathing, and dressing.  The examiner had worked as a security guard but he was unable to drive or walk for more than a few minutes due to his back disorder.  The examiner stated that his back disorder had significant effects on his usual employment.  

At the January 2009 and August 2011 VA examinations, the examiners stated that the Veteran's back disorder impacts his ability to work.  Specifically that he had difficult twisting his back, cannot walk more than two to three minutes of one-fifth of a mile and stopped work as a security guard in 1999 due to his back pain.  The Veteran also stopped driving due to the back pain.  

The April 2012 VA examiner opined that the Veteran was limited in that he could not lift and was limited in walking and standing.  Regarding his service-connected vascular disorder, the examiner opined that it has no functional or sedentary impact on the Veteran's ability to work.  

The Veteran stated that he was in receipt of Social Security Disability benefits. While the medical records are unavailable from the Social Security Administration, a May 2012 letter indicated that disability onset was established in April 1997 for disability benefits.  

A VA opinion was submitted in October 2016.  The examiner opined that: 

"after thorough review of the available medical records, and as per documentation, veteran stopped working in 1999 due to his SC lumbar spine condition. Additionally, due to the above mentioned SC conditions, he was not able to exercise, do sports, do shopping, or do chores. He had severe effects on dressing, bathing and traveling. Specifically he could not walk more than 1/5 mile, and could not stand for more than couple of minutes, and he stopped driving in the earlier 2000's due to the above mentioned SC conditions."

In a November 2016 statement, the appellant contended that the Veteran was entitled to TDIU because the evidence shows that the Veteran seriously curtailed his activities due to his service-connected disorders, including driving and a severe effect on his activities of daily living.  

The Veteran is eligible for a TDIU under 38 C.F.R. § 4.16(a).  The Social Security Administration has also determined that the Veteran is totally disabled as a result of his service-connected disabilities.  Although the Social Security Administration does not evaluate disability in the same way as VA, this is evidence that VA must take into account in making its determination.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Given the Veteran's occupational background as a security guard, along with the significant occupational impairment caused by the combined effect of his service-connected disabilities, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  As reasonable doubt must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased rating in excess of 40 percent for degenerative joint disease of the lumbar spine from January 22, 2009 is denied.

Entitlement to an initial compensable rating for vitreous floaters is denied. 

Entitlement to TDIU is granted.  The appeal is allowed to this extent subject to the applicable law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


